DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 15, the closest prior art of record is US 2018/0221029 A1 to Menn.  The claims as amended now specify that the transverse ribs either have a maximum height equal to the height of the longitudinal ribs, or that the height of the transverse ribs does not exceed the height of the longitudinal ribs.  As discussed in the interview summary dated 02/12/2021, Menn’s Fig. 2 shows that the maximum height of the protrusions is not equal to the height of the side ribs, and that the height of the protrusions exceeds the height of the side ribs.  Thus, the claim distinguishes from Menn, with there being no apparent reason or motivation to modify Menn’s clip to arrive at the claimed invention.
With respect to claims 2 and 11, the same reasons for indicating allowable subject matter in the Office Action dated 11/12/2020 apply, and are reproduced below.
With respect to claim 2, neither Menn, nor any other prior art, discloses the subject matter of claim 1 in combination with a central rib and side ribs that extend along the clamping surfaces in the longitudinal direction.  Mann does not disclose a center rib, and there is no motivation to modify Mann to provide a central rib.
With respect to claim 11, it is noted that Lebens, among other prior art, discloses a distal portion of the jaw having spaced teeth configured to penetrate tissue (see, e.g., 208A/B; Fig. 3A; [0150]).  However, there is no apparent motivation to modify Menn because Menn discloses that the inventive concept allows for the clip to be slid off the ligated vessel without trauma or damage to the vessel (see Figs. 11A-B and [0039]).  Modifying Menn to provide penetrating teeth would prevent Menn’s clip from being able to be slid off the ligated vessel, and would certainly result in trauma or damage to the vessel.  Accordingly, there is no motivation or reason to modify Menn with penetrating teeth.  Moreover, no other prior art discloses the subject matter of claim 1 in combination with the penetrating, spaced teeth of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771